In an action for an accounting and for other relief, the appeal is from an order denying a motion to dismiss the complaint, pursuant to section 181 of the Civil Practice Act and rule 156 of the Rules of Civil Practice, for failure diligently to prosecute the action. Order affirmed, with $10 costs and disbursements. No opinion.
Beldoek, Hallinan and Kleinfeld, JJ., concur; Nolan, P. J., and Murphy, J., dissent and vote to reverse the order and to grant the motion on the ground that it was, on the facts presented, an improvident exercise of discretion to have denied the motion.